DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oe (US 2019/0067273).
Regarding claim 17, Oe teaches a transistor (NchMOS of 30; Fig. 3, [0058]), comprising: a buffer layer (12 and 14; Fig. 3, [0058]) which is doped with a second conductivity type impurity (n impurity of 12/14; Fig. 3); an active pattern (p region and two top n+ regions of NchMOS; Fig. 3, [0058]) on the buffer layer (12/14), the active pattern (p region and two top n+ regions of NchMOS) doped with a first conductivity type impurity (n impurity of the top n+ regions of NchMOS; Fig. 3, [0058]); and a gate electrode (see Fig. 3 below, which corresponds to 72 in Fig. 8; [0058, 0083]) on the active pattern (p region and two top n+ regions of NchMOS), wherein the active pattern (p region and two top n+ regions of NchMOS) includes a channel area (a portion of p region between two top n+ regions of NchMOS; Fig. 3, [0058]) between a source area (left top n+ region of NchMOS; Fig. 3, [0058]) and a drain area (right top n+ region of NchMOS; Fig. 3, [0058]), and wherein the channel area (a portion of p region between two top n+ regions of NchMOS) is completely overlapped by the gate electrode (see Fig. 3 below) in plan view (view from top to bottom in Fig. 3), each of the source area (left top n+ region of NchMOS) and the drain area (right top n+ region of NchMOS) have a first doping concentration of the first conductivity type impurity (“n+”) greater than a second doping concentration of the first conductivity type impurity (0 doping concentration of the n impurity; see Fig. 3) of the channel area (a portion of p region between two top n+ regions of NchMOS), wherein: a doping concentration of the second conductivity type impurity of the buffer layer (“n+” of n impurity of 12/14) is greater than the second doping concentration of the first conductivity type impurity (0 doping concentration of the n impurity; see Fig. 3) of the channel area (a portion of p region between two top n+ regions of NchMOS).  

    PNG
    media_image1.png
    470
    826
    media_image1.png
    Greyscale
[AltContent: textbox (Gate electrode)][AltContent: textbox (Drain electrode)][AltContent: textbox (Source electrode)][AltContent: arrow][AltContent: arrow][AltContent: arrow] 
Fig. 3 of Oe showing the gate electrode, the source electrode and the drain electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe (US 2019/0067273) in view of Zambrano (US 5,556,792).
Regarding claim 1, Oe teaches a transistor (NchMOS of 30; Fig. 3, [0058]) comprising: a buffer layer (12 and 14; Fig. 3, [0058]) on a substrate (16; Fig. 3, [0058]); an active pattern (p region and two top n+ regions of NchMOS; Fig. 3, [0058]) on the buffer layer (12/14) and including a channel area (a portion of p region between two top n+ regions of NchMOS; Fig. 3, [0058]), a source area (left top n+ region of NchMOS; Fig. 3, [0058]), and a drain area (right top n+ region of NchMOS; Fig. 3, [0058]) with the channel area (a portion of p region between two top n+ regions of NchMOS) between the source area (left top n+ region of NchMOS) and the drain area (right top n+ region of NchMOS); a gate electrode (see Fig. 3 above, which corresponds to 72 in Fig. 8; [0058, 0083]) overlapping the channel area (a portion of p region between two top n+ regions of NchMOS); a source electrode (see Fig. 3 above, an electrode in direct contact with the left top n+ region of NchMOS) insulated from the gate electrode (see Fig. 3 above) and electrically coupled with the source area (left top n+ region of NchMOS; see Fig. 3 above); and a drain electrode (see Fig. 3 above, an electrode in direct contact with the right top n+ region of NchMOS) insulated from the gate electrode (see Fig. 3 above) and electrically coupled with the drain area (right top n+ region of NchMOS), wherein: the channel area (a portion of p region between two top n+ regions of NchMOS) is completely overlapped by the gate electrode (see Fig. 3 above) in plan view (view from top to bottom in Fig. 3), the active pattern (p region and two top n+ regions of NchMOS) is doped with a first conductivity type impurity (p impurity of 
Oe does not teach a first insulating layer on the active pattern; a gate electrode on the first insulating layer.
In the same field of endeavor of semiconductor manufacturing, Zambrano teaches a first insulating layer (42; Fig. 1, col. 3, line 34) on the active pattern (18 and 15; Fig. 1, col. 3, lines 31-34); a gate electrode (20; Fig. 1, col. 3, line 33) on the first insulating layer (42; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oe and Zambrano and to have the insulating layer between the gate electrode and the active pattern as taught by Zambrano, because Oe teach the transistor to be a MOS transistor ([0058]) and Zambrano teaches that the structure is a typical structure of a MOS transistor (col. 3, lines 31-36).
Regarding claim 3, Oe teaches the transistor as claimed in claim 1, wherein a change in a threshold voltage of the transistor (NchMOS of 30) increases as the doping concentration of the second conductivity type impurity of the buffer layer (“n+” of 12/14) increases (Oe teaches the claimed invention and should have this function).  
Regarding claim 4
Regarding claim 24, Oe teaches the transistor as claimed in claim 1, wherein: the active pattern (p region and two top n+ regions of NchMOS) is disposed directly on the buffer layer (12/14; Fig. 3), and the channel area (a portion of p region between two top n+ regions of NchMOS), the source area (left top n+ region of NchMOS), and the drain area (right top n+ region of NchMOS) together have a planar upper surface (see Fig. 3).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oe as applied to claim 17 above, and further in view of Zambrano (US 5,556,792).
Regarding claim 18, Oe teaches the transistor as claimed in claim 17, wherein a change in a threshold voltage of the transistor (NchMOS of 30) increases as the doping concentration of the second conductivity type impurity of the buffer layer (“n+” of 12/14) increases (Oe teaches the claimed invention and should have this function).
Regarding claim 19, Oe teaches the transistor as claimed in claim 17, wherein: the transistor (NchMOS of 30).  
Oe does not teach the transistor is a PMOS transistor, and the first conductivity type impurity is a p-type impurity.
Oe discloses the claimed invention except for having the opposite polarities of the transistor and the conductivity type impurity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the polarities of the transistor and the conductivity type impurity since it was known in the art that the device with both polarities (e.g. PMOS and NMOS) would function well.

Allowable Subject Matter
Claims 14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a display panel including a plurality of pixels on a substrate, wherein each of the pixels includes an electrode, a display layer on the electrode, and a transistor coupled to the electrode, and wherein the transistor includes: a buffer layer on the substrate; an active pattern on the buffer layer and including a channel area between a source area and a drain area; a gate electrode insulated from the active pattern and overlapping the channel area; and a source electrode and a drain electrode insulated from the gate electrode and respectively electrically coupled to the source area and the drain area, wherein: the active pattern is doped with a first conductivity type impurity, the buffer layer is doped with a second conductivity type impurity different than the first conductivity type impurity, and a doping concentration of the second conductivity type impurity of the buffer layer is greater than a doping concentration of the first conductivity type impurity of the active pattern" as recited in claim 14.

Response to Arguments
Applicant’s amendments, filed 07/13/2021, overcome the rejections to claims 1, 3-4, 17-19, 21-22 and 24 under 35 U.S.C. 112.  The rejections to claims 1, 3-4, 17-19, 21-22 and 24 under 35 U.S.C. 112 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/10/2021